DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 25-38 in the reply filed on May 16, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “environmentally sensitive” in claim 1 is a relative term which renders the claim indefinite. The term “environmentally sensitive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner contends that the phrase “environmentally sensitive” is a relative term of degree because the claims does not provide any guidance to determine what is, or is not sensitive.  For example, what is regarded as sensitive to one user may reasonably be construed as not being sensitive to a different user.  Furthermore, any molecule or compound will react in some manner to its local environment, thus the phrase “environmentally sensitive” can apply to any and all molecules and compounds known in the art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 and 31-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peck (WO 88/09798).
For claim 25, Peck teaches a method of detecting aromatic hydrocarbons in a sample (page 2 lines 31-33) comprising, contacting the sample with a composition capable of detection (molecular probe, page 4 lines 13-16), collecting photoluminescence from the composition capable of detection (page 5 lines 13-17), and determining whether the photoluminescence indicates a hydrocarbon in the sample (page 5 lines 10-12).
For claim 32, Peck teaches water and soil as suitable samples (page 9 lines 24-28, page 10 lines 2-8).
For claim 33, Peck teaches determining hydrocarbon concentration (page 8 lines 3-11).
For claims 31 and 34, Peck teaches placing the sample on a substrate comprising the molecular probe (page 7 lines 30-36).
For claim 35, Peck teaches utilizing a spectrophotometer for analysis (page 8 lines 14-18) which reads on determining a signal as recited in the claim.
For claim 36, Peck teaches performing on-site analysis (page 10 lines 11-13) which requires a portable device.
For claim 37, Peck teaches excitation by ultraviolet light (page 6 lines 1-3).
For claim 38, Peck teaches comparing color development to a calibrator (page 14 lines 2-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peck (WO 88/09798) in view of Klymchenko (Acc. Chem. Res. 2017, 366-375).
Regarding claim 26, Peck does not teach a molecular probe sensitive to viscosity and/or polarity.
Klymchenko teaches environment sensitive probes wherein the probes are sensitive to viscosity and polarity (Abstract, Introduction page 366).  Klymchenko teaches that it is advantageous to utilize probes sensitive to viscosity as a means of distinguishing higher local viscosity in Lo phase compared to Ld phase (Probes based on conformational changes page 371, second paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Peck to utilize a molecular probe sensitive to viscosity as a means of distinguishing between higher local viscosity in Lo phase compared to Ld phase as taught by Klymchenko.
Regarding claims 27 and 28, Klymchenko teaches the probes as molecular rotors that exhibit an intramolecular charge transfer state which induces less photoluminescence (Abstract).
Regarding claim 30, Klymcheko teaches solvatochromic molecular probe (Whole document).

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest a method for detecting hydrocarbon contamination in a sample utilizing a molecular probe having a 4-nitrostilbene moiety according to the formula recited in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/           Examiner, Art Unit 1797                                                                                                                                                                                             
/BRIAN R GORDON/Primary Examiner, Art Unit 1798